ZEHMER, Judge.
We affirm the legality of the sentence and the trial court’s determination to sentence defendant, Timmie L. Parker, as an habitual offender. The sentencing court’s findings of fact in support of that determination need not be stated in writing so long as such findings are stated at a reported hearing. Adams v. State, 376 So.2d 47 (Fla. 1st DCA 1979). We decline to follow the second district’s decision requiring such findings to be in writing, Hoefert v. State, 509 So.2d 1090 (Fla. 2d DCA 1987), and certify direct conflict to the supreme court.
AFFIRMED.
SHIVERS and BARFIELD, JJ., concur.